COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Marcus Eugene Anderson v. American Credit Acceptance

Appellate case number:    01-21-00110-CV

Trial court case number: 2019-56022

Trial court:              281st District Court of Harris County

       On August 16, 2021, Appellant Marcus Eugene Anderson filed an “Appellate Brief
supported by a Writ of Mandamus.”1 The brief does not comply with Texas Rule of Appellate
Procedure 38.1. See TEX. R. APP. P. 38.1. Among other things, Appellant’s brief:
           •   Lacks a section identifying parties and counsel, a table of contents, and an index
               of authorities;
           •   Does not “state concisely the nature of the case,” “the course of proceedings, and
               the trial court’s disposition of the case,” “supported by record refences”;
           •   Does not “state concisely all issues or points presented for review”;
           •   Does not “state concisely and without argument the facts pertinent to the issues or
               points presented,” “supported by record references”;
           •   Does not “contain a succinct, clear, and accurate statement of the arguments made
               in the body of the brief”;
           •   Does not contain “appropriate citations to authorities and to the record” in the
               argument section; and
           •   Lacks an appendix.
TEX. R. APP. P. 38.1(a), (b), (c), (d), (f), (g), (h), (i), (k). See Walker v. Davison, No. 01-18-
00431-CV, 2019 WL 922184, at *2 (Tex. App.—Houston [1st Dist.] Feb. 26, 2019, no pet.)
(mem. op.) (“Adequate briefing [requires] proper citation to the record . . . .”); Bolling v.
Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.) (“If
record references are not made or are inaccurate, misstated, or misleading, the brief fails.”); see

1
       We do not construe Marcus Eugene Anderson’s appeal as a writ of mandamus or original
       proceeding.
also Tyurin v. Hirsch & Westheimer, P.C., No. 01-17-00014-CV, 2017 WL 4682191, at *2 (Tex.
App.—Houston [1st Dist.] Oct. 19, 2017, no pet.) (mem. op.) (“[A] party proceeding pro se must
comply with all applicable procedural rules.”).
        Because Appellant’s brief does not comply with Texas Rule of Appellate Procedure 38.1,
we strike Appellant’s brief. We order Appellant to file a corrected brief in compliance with
Texas Rule of Appellate Procedure 38.1. The deadline for filing the corrected brief is 30
days from the date of this order.
         We withdraw our late-brief notices to Appellee American Credit Acceptance. Appellee’s
brief is due thirty days from the date Appellant files a compliant brief. TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                     Acting individually


Date: December 16, 2021